PER CURIAM.
After a careful review of this complex consolidated record, we find that the trial court erred in finding that the crossclaim and third party claim brought by Bird Lakes Development Corporation [Bird Lakes] against Arnaldo Velez, Taylor, Brion, Buker & Greene, Henry H. Taylor, Jr., Gerald Moore, James Moore and Robert Paterno [Velez] did not survive the dismissal entered in Case No. 96-09627CA which was consolidated with the instant action.1 This is so because none of the various pleadings filed nor the orders entered in connection with the dismissal refer to the claims between Bird Lakes and Velez, but address only the claims between Home Insurance Company and Bird Lakes.
Accordingly, we reverse the order of the trial court and remand for further proceedings.

. This finding appears for the first time in the order on status conference entered on February 12, 2002 which we conclude is a final, appealable order of the crossclaim and third party claim.